Justice BENDER,
dissenting.
Although I agree in large part with the majority's analysis of the relevant Rules of Professional Conduct, I disagree with its con*465clusion that the trial court abused its diseretion when it disqualified the public defender's office. I would hold that the trial court could rationally conclude that, in view of the public defender's prior representation of three of the prosecution's key witnesses, the office's continued representation of the defendant gives rise to an appearance of impropriety warranting disqualification. I would arrive at this conclusion even though I agree with the majority that, under the cirenmstances of this case, such representation would not constitute a literal violation of the Colorado Rules of Professional Conduct. Hence, I respectfully dissent. |
Our constitution grants the courts of this state the "inherent power to ensure both the reality and appearance of integrity and fairness in proceedings before them; and to that end, they necessarily retain the discretion to disqualify attorneys from further representation." In re Estate of Myers, 130 P.3d 1023, 1025 (Colo.2006); see also People v. Palomo, 31 P.3d 879, 882 (Colo.2001); People v. Garcia, 698 P.2d 801, 806 (Colo.1985). Moreover, a trial court's power to disqualify an attorney from representing a particular client is not confined to those grounds for disqualification codified in statute; a court has the constitutional authority to protect the public's confidence in the integrity of the judiciary even though no Rule of Professional Conduct has been or will be violated by the attorney's continued representation. Myers, 130 P.3d at 1025 (holding that "[vliolation of an ethical rule, in itself, is neither a necessary nor a sufficient condition for disqualification"). Indeed, the Supreme Court has recognized that a court may disqualify an attorney from appearing in a particular matter, even though there has been an adequate waiver of any conflict. Wheat v. United States, 486 U.S. 153, 163, 108 S.Ct. 1692, 100 L.Ed.2d 140 (1988). Thus, a court's power to protect against an appearance of impropriety, even where no ethical rule is implicated, may trump a criminal defendant's right to the counsel of his choice, if the appearance of impropriety is sufficiently strong. Maj. op. at 460-62; Rodrigues v. Dist. Ct., 719 P.2d 699, 706-07 (Colo.1986).
As the majority acknowledges, we review a trial court's disqualification order, including one based on an appearance of impropriety, for abuse of discretion. Maj. op. at 457. As Judge Gorsuch recently explained, an appellate court reviewing a trial court's ruling under the abuse of discretion standard will reverse a district court's determination only if the court "exceeded the bounds of the rationally available choices." Big Sky Network Canada, Ltd. v. Sichuan Provincial Gov't, 533 F.3d 1183, 1186 (10th Cir.2008). Thus, "there will not necessarily be a single right answer, but a range of possible outcomes the facts and law at issue can fairly support; rather than pick and choose among them ourselves, [an appellate court] will defer to the district court's judgment so long as it falls within the realm of these rationally available choices." Id. As Judge Kane noted, an abuse of discretion occurs only where the trial judge "fails to articulate a reason for his decision and no such reason is readily apparent from the record or articulates a reason which has no basis in fact or the reason so articulated is contrary to law. The reason given, however, need not be one that is agreeable to the reviewing court." In re Bueno, 248 B.R. 581, 582-83 (D.Colo.2000).
The pertinent inquiry is whether the facts support the trial court's conclusion that "the public would perceive" continued representation by the public defender, under the particular cireumstances of this case, "as improper and unjust, so as to undermine the credibility of the criminal process in our courts." Palomo, 31 P.3d at 882 (internal quotations omitted). Of course, this inquiry is highly case specific, and thus the reason the trial court is granted substantial latitude in determining whether an appearance of impropriety exists.
Given the facts of this case, I would not conclude that the trial court exceeded the bounds of "rationally available choices." The public defender's office had long term relationships with all three of the prosecution's key witnesses, representing each in multiple cases. The public defender represented Lee Jackson on five prior cases between 2000 and 2002. All of these cases were defended by lawyers in the Golden public defender's office, some of whom are still attorneys in that *466office. Similarly, the public defender represented Brian Levy on eight cases between 1995 and 2008. Significantly, the public defender withdrew from representing Levy in order to represent the defendant in this case. Again, I agree with the majority that, under the Rules, there is little danger of confidence-sharing here, given the public defender's extensive sereening procedures. However, I do not agree that the trial court acted irrationally in concluding that the sheer number of former clients involved in the case, as well as the public defender's abandonment of a long-term client in order to assume the representation of another, made further representation by the public defender in this case "unseemly." The trial court recited the correct legal standard and engaged in the appropriate balancing test, but, based on the facts, came to a different conclusion than the majority. In my view, this is the essence of discretion. I would let the trial court's ruling stand.
I also disagree with the majority's statement that "a government attorney's individual conflicts are not imputed to the entire government agency for which he works." Maj. op. at 459. This statement is over-broad. While this principle applies to a public defender's office, I do not believe that it applies to a district attorney's office. As I explained in my dissent to People v. Perez, our precedent, as well as the precedent of most other jurisdictions, imputes the conflict of an individual prosecutor to an entire district attorney's office, but treats a district attorney's office differently from a private law firm in that the district attorney's office is permitted to rebut the presumption of shared confidences through adequate evidence of either formal or informal screening. 201 P.3d 1220, 1243-46 (Colo.2009).